Citation Nr: 0819209	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-32 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
rotator cuff tendonitis of the right shoulder.

2. Entitlement to a rating in excess of 10 percent for 
rotator cuff tendonitis of the left shoulder.

3. Entitlement to a rating in excess of 20 percent for right 
ankle impingement syndrome.

4. Entitlement to a compensable rating for left thumb ulnar 
collateral ligament strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1994 to August 2004.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2004 rating decision of the Cheyenne, Wyoming Department of 
Veterans Affairs (VA) Regional Office (RO), that, in 
pertinent part, granted service connection for right ankle 
impingement syndrome, rated 20 percent; for left thumb ulnar 
collateral ligament strain, rated 0 percent, and for right 
and left shoulder rotator cuff tendonitis, each rated 0 
percent, all ratings effective August 31, 2004.  A September 
2005 rating decision (by the Denver RO) increased the ratings 
for the shoulders to 10 percent for each shoulder, effective 
August 31, 2004.  The veteran has not expressed disagreement 
with the effective date.  As he continues to express 
dissatisfaction with the 10 percent ratings, and they are 
less than the maximum under the applicable criteria, the left 
and right shoulder claims remain on appeal.  See AB v. Brown, 
6 Vet. App. 35 (1993).  The veteran's claims file is 
currently in the jurisdiction of the Cheyenne RO.  In May 
2006, additional evidence was submitted with a waiver of RO 
initial consideration of such evidence.

The matters pertaining to the left thumb and right shoulder 
are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required.


FINDINGS OF FACT

1. At no time during the appeal period is the veteran's left 
shoulder rotator cuff tendonitis shown to have been 
manifested by limitation of motion at shoulder level (even 
with consideration of pain).  
2. Throughout the appeal period, the veteran's right ankle 
impingement syndrome has been manifested by no more than 
marked limitation of motion; ankylosis has not been shown 
(even with consideration of pain and joint instability). 


CONCLUSIONS OF LAW

1. A rating in excess of 10 percent is not warranted for 
rotator cuff tendonitis of the left shoulder.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code (Code) 5024, 5201 (2007). 

2. A rating in excess of 20 percent is not warranted for 
right ankle impingement syndrome.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.7, 4.10, 4.40, 4.45, 4.71a, Code 
5271 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted service connection, 
assigned disability ratings and effective dates for the 
awards, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2005 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to increased ratings and 
readjudicated the matters after further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  The veteran has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  He 
has not alleged that notice in this case was less than 
adequate.  See Goodwin v. Peake, No. 05-876 (U.S. Vet. App. 
May 19, 2008) (holding that "where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
issues").

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination of both disabilities in 
July 2004.  He has not identified any pertinent evidence that 
remains outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claims. 

B.	Legal Criteria, Factual Background, and Analysis

General Legal Criteria

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  

These are appeals from the initial ratings assigned with the 
grants of service connection and "separate ratings can be 
assigned for separate periods of time based on facts found."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
finds that staged ratings are not warranted for either 
disability because the veteran's symptoms have not varied 
considerably during the appeal period. 

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.

Left Shoulder

The veteran's service-connected left shoulder disability is 
rated under Code 5024 (tenosynovitis).  The entities listed 
under Codes 5013 to 5024 are to be rated on limitation of 
motion of the affected parts, as arthritis, degenerative.  

As the veteran is right-handed, his left shoulder disability 
is rated as impairment of the minor extremity.  See 38 C.F.R. 
§ 4.69.

The Code for rating shoulder disability based on limitation 
of motion is Code 5201 and provides a 20 percent rating when 
motion of the minor arm is limited at the shoulder level or 
when it is limited to midway between the side and shoulder 
level.  38 C.F.R. § 4.71a. 

Normal ranges of shoulder motion are flexion-180 degrees; 
abduction -180 degrees; and external and internal rotation - 
90 degrees each.  38 C.F.R. § 4.71, Plate I. 

On July 2004 VA examination, left shoulder abduction was to 
121 degrees, forward flexion was to 139 degrees, and external 
rotation was to 80 degrees with pain evident at the end of 
each of these ranges of motion.  Internal rotation was to 80 
degrees without pain noted.  There were no additional 
limitations to range of motion after repetitive motion and 
there were no flare-ups.  There was no crepitus or point 
tenderness to palpation.  In his October 2005 Substantive 
Appeal, the veteran reported that when he lifts his arm above 
his shoulder, he experiences pain and is unable to continue 
working.  As noted, objective testing revealed that he was 
able to lift his arm 31 and 49 degrees above shoulder level 
before experiencing pain.  Even with consideration of the 
veteran's statement and associated DeLuca factors of pain, 
flare-ups, and repetitive use, these ranges of motion do not 
show the veteran's left shoulder range of motion is at 
shoulder level or midway between the side and shoulder level.  

Other potentially applicable Codes include Code 5200 (for 
scapulohumeral ankylosis), Code 5202 (for impairment of the 
humerus, including loss of head of the humerus; nonunion, 
fibrous union, or malunion of the humerus; or recurrent 
dislocation at the scapulohumeral joint), or Code 5203 (for 
impairment of the clavicle or scapula, based on malunion, 
nonunion or dislocation).  As the record is silent for any 
such pathology, a higher rating under these Codes is not 
indicated.  

Hence, the preponderance of the evidence is against a finding 
that a rating in excess of 10 percent is warranted for the 
left shoulder disability.

Right Ankle

The veteran's right ankle impingement syndrome has been rated 
20 percent under 38 C.F.R. § 4.71a, Code 5271 for marked 
limitation of motion; 20 percent is the maximum rating under 
Code 5271.  A schedular rating in excess of 20 percent is 
only available where ankylosis is shown.  38 C.F.R. § 4.71a, 
Code 5270.

Normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71a, Plate II.

On July 2004 VA examination, the veteran reported having a 
sharp, intermittent pinching pain on the lateral aspect of 
the ankle with ankle movement; the ankle felt loose and 
tended to roll outward daily.  The ankle swelled about two to 
three times a week and he experienced an aching pain in his 
ankle about 75 percent of the time.  He was able to stand for 
15 to 20 minutes or walk about a mile before he felt the need 
to get off his feet.  Physical examination revealed that he 
walked with a normal gait and did not use any assistive 
devices.  There was a diffuse tenderness at the medial aspect 
of the right ankle and on the inferior malleolar area of the 
lateral aspect; there was no effusion or redness; the ankle 
was stable when stressed in an anterior-posterior, eversion, 
and inversion manner.  Range of motion was 60 degrees of 
plantar flexion and 6 degrees of dorsiflexion.  No pain was 
evident with range of motion; there were no flare-ups and no 
additional limitations of motion noted after repetitive 
motion.  X-rays were negative, other than for pes cavus.   

In his October 2005 VA Form 9, Substantive Appeal, the 
veteran stated that he has pain when using stairs, ambulating 
on uneven ground, and when running; the pain limited his 
activities.  

Based upon the evidence of record, the Board finds that the 
veteran's right ankle disability is manifested by no more 
than marked limitation of motion.  The current 20 percent 
rating is the maximum schedular rating provided for 
limitation of ankle motion.  The rating schedule provides a 
higher rating for ankle disability where there is ankylosis 
of the ankle.  See 38 C.F.R. § 4.71a, Code 5270.  However, 
the record includes no evidence of ankylosis (even with 
consideration of DeLuca factors, such as limitation due to 
pain, flare-ups, or repetitive use).  Consequently, the 
preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for right ankle impingement 
syndrome.  


ORDER

A rating in excess of 10 percent for rotator cuff tendonitis 
of the left shoulder is denied.

A rating in excess of 20 percent for right ankle impingement 
syndrome is denied.


REMAND

In May 2006, the veteran's representative submitted a 
Cheyenne Surgery Center operation report showing the veteran 
had surgery on his right shoulder in March 2006 for 
preoperative diagnoses of rotator cuff tendinopathy versus 
partial tear and acromioclavicular arthropathy, severe with 
impingement.  The most recent VA examination of the veteran's 
right shoulder was in July 2004, prior to his right shoulder 
surgery.  As this is an appeal from the initial rating 
assigned and "staged" ratings are for consideration, the 
Board finds that a contemporaneous VA examination is 
necessary to evaluate the current level of severity of his 
service-connected right shoulder disability.  
Additionally, the March 2006 operation report notes that 
clinical examination and an MRI of the shoulder had been 
completed prior to surgery.  Such records have not been 
associated with the claims file.  As they may be pertinent to 
the veteran's claim, they must be secured for the record.  

Regarding the claim seeking an increased rating for left 
thumb ulnar collateral ligament strain, the veteran contends 
that his left thumb disability has worsened since the July 
2004 VA examination.  In his October 2005 VA Form 9, 
Substantive Appeal, he states that he has been experiencing 
loss of strength and is unable to firmly grasp or grab 
anything without pain.  In light of the allegations of 
worsening and the extent of time since he was last examined, 
an examination is needed to assess the current severity of 
the left thumb disability.  To ensure complete development of 
this claim, the must identify all treatment he has received 
for his left thumb disability since service.

Accordingly, the case is REMANDED for the following:

1.	The RO should ask the veteran to 
identify all VA and non-VA health care 
providers who have treated him for his 
right shoulder and left thumb 
disabilities, and to provide any releases 
necessary to obtain records of such 
treatment or evaluation.  Of particular 
interest are any records from the Cheyenne 
Surgery Center.  The RO should obtain 
complete records of all such treatment and 
evaluation from all sources identified.  

2.	The RO should then arrange for an 
orthopedic examination of the veteran to 
assess the current severity of his 
service-connected left thumb and right 
shoulder disabilities.  The examiner must 
review the claims file in conjunction with 
the examination.  

As to the right shoulder, the examiner 
should ascertain ranges of motion, with 
consideration of any complaints of pain, 
weakened movement, excess fatigability, or 
incoordination on movement of the right 
shoulder; if there are such complaints, 
the examiner should indicate the degree to 
which they further limit functioning, 
including during flare-ups or when the 
shoulder is used repeatedly.  

For the left thumb disability, the 
examiner should determine the current 
ranges of motion of the thumb by measuring 
the gap between the thumb pad and the 
fingers with the thumb attempting to 
oppose the fingers.  The examiner should 
note any complaints of pain, weakened 
movement, excess fatigability, or 
incoordination on movement of the left 
thumb, and indicate the degree to which 
any such factors further limit 
functioning, including during flare-ups or 
when the left thumb is used repeatedly.  

3.	The RO should then re-adjudicate these 
claims.  If either remains denied, the RO 
should issue an appropriate SSOC and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


